Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/8/22 and 7/6/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it is slightly over the 150 word count.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to Claim 1, it is unclear what is meant by wherein the liquid channel and the air channel are separate, in the opening, in a direction crossing the attachment and detachment direction.
	Further, with regard to claims 2 and 6, they are duplicate claims.  Claim 7 appears to be a substantial duplicate of claims 2 and 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2019/0009569 to Kudo et al.  to “Kudo.”
With regard to Claim 1, as best understood, Kudo teaches (fig. 1) an image recording apparatus, comprising:
	a casing (12);
	a sheet feed tray (18);
a recording head (114) configured to eject ink toward a sheet fed from the sheet feed tray and conveyed in a sheet conveying direction [0096];
	a tube (199) connected to the recording head (114); and
	a carriage (118) configured to move the recording head (114) between a home position (far left of casing) and a remote position both of which are outside a conveyance path of the sheet in a moving direction of the recording head,
	wherein the casing (12) has an opening positioned downstream of the home position (far right) of the recording head (114) in the sheet conveying direction, and the image recording apparatus further comprising in the opening (fig 2):
	a cartridge (150) having a first storing chamber (160);
	a tank (130/140) having a second storing chamber (170), the cartridge (150) being attachable to and detachable from the tank (130/140) along an attachment and detachment direction, the tube (199) being connected to the tank to supply ink from the tank to the recording head (114);
a liquid channel (168) communicating with the first storing chamber (160) of the cartridge and the second storing chamber (170) of the tank to supply ink from the first storing chamber to the second storing chamber; and
	an air channel (156) communicating with the first storing chamber (160) of the cartridge and the second storing chamber (170) of the tank to supply air from the second storing chamber of the tank to the first storing chamber of the cartridge,
wherein the liquid channel (168) and the air channel (156) are separate, in the opening, in a direction crossing the attachment and detachment direction [0097].
With regard to Claim 2, Kudo teaches wherein the attachment and detachment direction is a horizontal direction [0097].
With regard to Claim 3, Kudo teaches wherein the first storing chamber has a greater capacity than the second storing chamber has.
With regard to Claim 4, Kudo teaches further comprising a cover configured to be moved between a first position in which the opening is covered by the cover and a second position in which the opening is opened (figs. 1 and 2).
With regard to Claim 5, Kudo teaches wherein the cartridge includes a cartridge casing (23) which is substantially box-shaped (fig. 11).
With regard to Claim 6, Kudo teaches wherein the attachment and detachment direction is a horizontal direction [0097].
	With regard to Claim 7, Kudo teaches wherein the attachment and detachment direction further crosses a horizontal direction [0097].

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853